United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Newark, NJ, Employer
)
___________________________________________ )
T.T., Appellant

Appearances:
Thomas Uliase, Esq., for the appellant,
Office of Solicitor, for the Director

Docket No. 06-1927
Issued: December 6, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 16, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ hearing representative decision dated March 8, 2006, which affirmed
the termination of appellant’s compensation on the grounds that he refused an offer of suitable
work. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether the Office properly terminated appellant’s compensation effective
August 7, 2005 on the grounds that he refused an offer of suitable work.
FACTUAL HISTORY
On October 10, 1989 appellant, then a 42-year-old mail handler, filed a traumatic injury
claim alleging that on October 9, 1989 he was hit in the back by a metal cage that had been
struck by a jeep. Appellant stopped work. The Office accepted the claim for low back

contusion, lumbar strain, herniated disc L4-5 left side and sciatica of the left leg and paid
appellant appropriate compensation benefits.1
In a report dated May 20, 2004, Dr. Richard Fishbein, a Board-certified orthopedic
surgeon and treating physician, noted appellant’s history of injury and treatment. He conducted
an examination and recommended a neurological evaluation. Dr. Fishbein opined that appellant
had reached maximum medical improvement and prescribed permanent restrictions comprised of
no lifting of any weight greater than 10 pounds repetitively and 20 pounds maximally. He
advised that appellant continue with symptom relieving measures such as surgical intervention,
physician care, ice, heat, analgesics, rest and occupational/physical therapy. Dr. Fishbein also
advised that appellant obtain surgery to repair his documented herniated disc.
By letter dated April 26 2005, the employing establishment offered appellant the position
of modified mail handler in accordance with Dr. Fishbein’s restrictions.2 The position was
located in Newark, New Jersey. Appellant filled in “N/A” in response to whether he accepted or
rejected the offer and added: “I cannot answer this at the present time. Please refer all questions
in this matter to my lawyer….”
In a memorandum of telephone call dated June 7, 2005, the employing establishment
confirmed that appellant remained on its employment rolls.
By letter dated June 8, 2005, the Office notified appellant that the position of modified
mail handler was found to be suitable work within his medical restrictions, which were
prescribed by his treating physician, Dr. Fishbein, and the position remained currently available.
The Office also advised appellant that under section 8106(c)(2) of the Federal Employees’
Compensation Act3 “a partially disabled employee who refuses or neglects to work after suitable
work is offered to, procured by or secured for him is not entitled to compensation.” The Office
provided appellant 30 days in which either to accept the position or provide reasons for refusal.
By letter dated June 23, 2005, appellant’s representative advised the Office that appellant
was no longer on the employing establishment’s rolls and suggested that relocation expenses
were payable. He contended that the offered position was not suitable, explained that appellant
could not relocate for personal reasons and noted that appellant’s wife was severely ill with
cancer.
In a memorandum of telephone call dated July 12, 2005, the employing establishment
confirmed that appellant remained on their rolls and that the offered position remained available.
By letter dated July 13, 2005, appellant’s representative was advised that the offered
position was found to be suitable and that his reasons for rejecting the offered position were not
acceptable. The Office also informed him that the employing establishment verified that
appellant was “still an active and current employee on their rolls.” Regarding appellant’s refusal
1

Appellant relocated to Lebanon, Tennessee in 2001.

2

This was an amended modified job offer. A previous job offer was not found suitable by the Office.

3

5 U.C.S. § 8106(c).

2

to accept the position and explanation that he could not relocate due to his wife’s illness, the
Office explained that there was no provision in the procedures to accommodate an employee
who was still on the employing establishment’s rolls, who had moved and could not return to the
area of residence at the time of the injury due to illness of a family member. The Office
informed appellant’s representative that his wife’s health concerns was not an acceptable reason
for refusal of the job offer. The Office further advised appellant’s representative that appellant
had 15 days to accept the offered position or it would terminate his compensation.
In a memorandum of telephone call dated August 2, 2005, the employing establishment
confirmed that the offered position remained available; however, it indicated that appellant had
not reported for duty.
By decision dated August 3, 2005, the Office terminated benefits effective August 7,
2005 for the reason that appellant failed to accept suitable work offered to him and failed to
show sufficient cause for failure to accept the job offered.
On August 9, 2005 appellant’s representative requested a hearing, which was held on
December 20, 2005. Counsel contended that appellant neither accepted nor rejected the offer of
employment, but instead indicated that he was “waiting to speak with his doctor.” His
representative noted that appellant was still residing in Lebanon, Tennessee. Appellant’s wife
was ill with cancer and he was not able to relocate at the time the job was offered. Counsel
indicated that appellant’s wife died on October 25, 2005. It was asserted that the Office’s
procedure manual considered this an acceptable reason for refusal of a job offer. Counsel
advised that appellant was currently ready to relocate to New Jersey and accept the job offer as
soon as he could sell his house and relocate.
By decision dated March 8, 2006, the Office hearing representative affirmed the
August 3, 2005 decision.
LEGAL PRECEDENT
Once the Office accepts a claim it has the burden of justifying termination or
modification of compensation benefits.4 This includes cases in which the Office terminates
compensation under section 8106(c)(2) of the Act for refusal to accept suitable work.
Section 8106(c)(2)5 of the Act provides that a partially disabled employee who refuses or
neglects to work after suitable work is offered to, procured by or secured for the employee is not
entitled to compensation. Section 10.517(a)6 of the Office’s regulations provides that an
employee who refuses or neglects to work after suitable work has been offered or secured for
him or her has the burden to show that this refusal or failure to work was reasonable or justified.
After providing the two notices described in section 10.516,7 the Office will terminate the
4

Betty F. Wade, 37 ECAB 556, 565 (1986); Ella M. Garner, 36 ECAB 238, 241 (1984).

5

5 U.S.C. § 8106(c)(2).

6

20 C.F.R. § 10.517(a).

7

Id. at § 10.516.

3

employee’s entitlement to further compensation under 5 U.S.C. §§ 8105, 8106 and 8107, as
provided by 5 U.S.C. § 8106(c)(2). However, the employee remains entitled to medical benefits
as provided by0. 5 U.S.C. § 8103 or justified. To justify termination, the Office must show that
the work offered was suitable8 and must inform appellant of the consequences of refusal to
accept such employment.9 According to Office procedures, certain explanations for refusing an
offer of suitable work are considered acceptable.10 Unacceptable reasons include appellant’s
preference for the area in which he resides; personal dislike of the position offered or the work
hours scheduled; lack of promotion potential or job security.11
With regard to relocation, Office regulations provide that the employer, if possible,
should offer suitable reemployment in the location where the employee currently resides. If this
is not practical, the employer may offer suitable reemployment at the employee’s former duty
station or other location.12
ANALYSIS
In this case, the employing establishment offered appellant a sedentary position in
Newark, New Jersey, which accommodated the work restrictions given by his treating physician,
Dr. Fishbein. The Office reviewed the position and found it to be suitable for appellant. After
appellant did not report for duty, the Office terminated his compensation for refusing suitable
work.
To properly terminate compensation under section 8106(c), the Office must provide
appellant notice of its finding that an offered position is suitable and give him an opportunity to
accept or provide reasons for declining the position.13 In this case, by letter dated June 8, 2005,
the Office advised appellant that the position was suitable and provided him 30 days to accept
the position or provide reasons for his refusal. The Office further notified him that the position
remained open, that he would be paid for any difference in pay between the offered position and
his date-of-injury job, that he could still accept without penalty and that a partially disabled
employee who refused suitable work was not entitled to compensation.
By letter June 23, 2005, appellant refused the position because he could not relocate from
Lebanon, Tennessee, for personal reasons which included that his wife was severely ill with
cancer.

8

See Carl W. Putzier, 37 ECAB 691 (1986); Herbert R. Oldham, 35 ECAB 339 (1983).

9

Maggie L. Moore, 42 ECAB 484 (1991). See Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reemployment: Determining Wage-Earning Capacity, Chapter 2.814.5(d)(1).
10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.5(a)(1)-(5).
11

Arthur C. Reck, 47 ECAB 339 (1996); Federal (FECA) Procedure Manual, Chapter 2.814.5(c) (July 1996).

12

20 C.F.R. § 10.508; Sharon L. Dean, 56 ECAB ___ (Docket No. 04-1707, issued December 9, 2004).

13

See Maggie L. Moore, supra note 9; reaff d on recon., 43 ECAB 818 (1992).

4

The Board notes that the Office did not make an attempt to determine whether suitable
employment was possible or practical in or around Lebanon, Tennessee, the location where
appellant and his wife, who was dying of cancer, resided at the time of the job offer. By
regulation, when an employee would need to move to accept an offer of reemployment, the
employing establishment should, if possible, offer suitable reemployment in the location where
the employee resided at the time of the job offer. The record contains no evidence that the
employing establishment made any effort to determine whether such reemployment was possible
in or around Lebanon, Tennessee. The Office should have developed this aspect of the case
before finding the offer suitable. Office regulations state that the employer should offer suitable
reemployment where the employee currently resides, if possible.14 In this case, appellant would
have needed to move over 900 miles to accept the offered position in Newark, New Jersey. The
Office, therefore, should have developed the issue of whether suitable reemployment was
possible in the Lebanon, Tennessee area. The Board finds that the Office erred in terminating
appellant’s compensation benefits without positive evidence showing that such an offer was not
possible or practical.15
Under the circumstances of this case, the Office did not properly find that appellant
refused suitable work.
CONCLUSION
The Board finds that the Office failed to meet its burden of proof to terminate appellant’s
compensation effective August 7, 2005 on the grounds that he refused an offer of suitable work.

14

20 C.F.R. § 10.508 (1999). See Sharon L. Dean, supra note 12.

15

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the March 8, 2006 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: December 6, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

